IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PALM BEACH COUNTY                      NOT FINAL UNTIL TIME EXPIRES TO
SCHOOL BOARD & F. A.                   FILE MOTION FOR REHEARING AND
RICHARD & ASSOCIATES,                  DISPOSITION THEREOF IF FILED

      Appellant,                       CASE NO. 1D16-880

v.

JOSEPH COPPOLA,

      Appellee.


_____________________________/

Opinion filed September 15, 2016.

An appeal from an order of the Judge of Compensation Claims.
Timothy M. Basquill, Judge.

Date of Accident: September 5, 2014.

Scott A. Silver and Francisco X. Novoa of Silver, Bass & Brams, P.A., West Palm
Beach, for Appellant.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, Jeffrey M. Friedman,
for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WETHERELL and BILBREY, JJ., CONCUR.